       Case 4:21-cv-00111-BRW Document 20 Filed 08/19/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

HENRY WILLIAMS                                                               PETITIONER

v.                            NO. 4:21-cv-00111 BRW

DEXTER PAYNE, Director of the                                              RESPONDENT
Arkansas Division of Correction



                                        JUDGMENT

      Consistent with the Order entered today, judgment is entered for respondent Dexter Payne.

      IT IS SO ORDERED this 19th day of August, 2021.



                                             Billy Roy Wilson_________________
                                             UNITED STATES DISTRICT JUDGE
